DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s remarks, filed on 02/22/2021, have been entered.
	Claims 1-4, 6-10, 12-15, and 17-23 are pending in the application.
	
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered and are not persuasive. 
With respect to Applicant’s argument that the linking group of Nishizeki cannot be used in place of the linking group of Takiguchi because Takiguchi requires an alkylene linking group, Examiner disagrees. Nishizeki also teaches an alkylene linking group,  (lines 115-116) as well as other linking groups including a cycloalkyl group, aryl group, heteroaryl group, and amine group (see paragraphs 25-26 of the office action dated 11/20/2020). Takiguchi and Nishizeki overlap in scope of an alkyl linking group, then Nishizeki teaches other linking groups which are suitable to use in place of an alkyl linking group, which read on the claimed L group.
With respect to Applicant’s argument that using the linking groups of Nishizeki in the organometallic complex of Takiguchi ignores the teachings of Nishizeki, Examiner disagrees. While Takiguchi teaches suppression of rotational vibration within a molecule, and Nishizeki teaches suppression of aggregation of the metal complexes, these are not mutually exclusive 
However, a new office action has been furnished to better articulate the rejection of record.
Applicant’s arguments with respect to the rejection over Dong et al. (US 2013/0146854 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 7 is objected to because of the following informalities:  “ring” in line 3 should be “rings”. Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-10, 15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (US 2003/0235712 A1) in view of Nishizeki et al. (JP 2013/033915 A
With respect to claim 1, Takiguchi discloses an organometallic compound with the formula MLmL’n, where ligand Lm is a ligand of formula 2 (page 2) which is pictured below.

    PNG
    media_image1.png
    205
    626
    media_image1.png
    Greyscale

In this formula, m is 2, ring A is pyridine ring, ring B is naphthalene (paragraph 0025, see 7 on page 5), M is iridium (paragraph 0024, line 1), and X is an alkylene group having 6 carbons (paragraph 0031, lines 1-2).
This forms the ligand below.

    PNG
    media_image2.png
    228
    213
    media_image2.png
    Greyscale

This reads on instant ligand LA when G1 is a 6-membered heterocyclic ring, G2 has two, fused 6-membered carbocyclic rings, and G1 and G2 are linked by a chemical group L having at least 3 backbone atoms.
Takiguchi also teaches ancillary ligand L’, which is represented by formula (4)(page 2) which is pictured below.

    PNG
    media_image3.png
    137
    403
    media_image3.png
    Greyscale

In this formula, n is 1, A” is a pyridine ring, and B” is a phenyl ring, and M is still Ir, so that the ligand formed is phenylpyridine (paragraph 0025, and the definitions given in formulae 0065, Pi: and Ph1).
Takiguchi includes each element claimed, with the only difference between the claimed invention and Takiguchi being a lack of the aforementioned combination being explicitly stated.  See Section 2143 of the MPEP, rationales (A) and (E).
However, Takiguchi does not teach that L comprises at least one moiety selected from the group consisting of cycloalkyl, aryl, heteroaryl, silyl, amine, and partially or fully deuterated alkyl.
Nishizeki teaches an organic electroluminescent device which comprise iridium complexes having long linking groups that run between bidentate ligands (see general formula 1 on page 2 of the untranslated document)
Nishizeki gives several preferred embodiments of suitable linking groups from pages 13 to 28, which include alkyl (page 3, line 116), cycloalkyl (page 17), aryl (page 16), heteroaryl (page 19), and amine (page 15).

    PNG
    media_image4.png
    94
    385
    media_image4.png
    Greyscale
,
    PNG
    media_image5.png
    85
    386
    media_image5.png
    Greyscale
,
    PNG
    media_image6.png
    104
    342
    media_image6.png
    Greyscale
,
    PNG
    media_image7.png
    105
    432
    media_image7.png
    Greyscale

Nishizeki teaches that linking groups, such as an alkylene group, suppresses the rotational 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use any of the linking groups taught by Nishizeki as a linking group in the iridium complex of Takiguchi with a reasonable expectation of forming an iridium complex with suppressed rotation vibration in a dihedral angle between cyclic groups, and increased luminance efficiency, as taught by Takiguchi. See MPEP 2143 (D). 
When the linking group of Takiguchi is modified with the cycloalkyl linking group of Nishizeki pictured above, it forms the ligand below, which reads on instant character L.

    PNG
    media_image8.png
    268
    281
    media_image8.png
    Greyscale

With respect to claims 2 and 3, Takiguchi in view of Nishizeki teach the compound of claim 1 and M is iridium (Ir).
With respect to claims 4 and 6, Takiguchi in view of Nishizeki teach the compound of 
With respect to claim 8, Takiguchi in view of Nishizeki teach the compound of claim 1, and G1 is a pyridine ring.
With respect to claim 9, Takiguchi in view of Nishizeki teach the compound of claim 1, and G2 is a naphthalene group.
With respect to claim 10, Takiguchi in view of Nishizeki teach the compound of claim 1, and the ligand LA is selected as the group pictured below when Z1-Z8 are carbon atoms, and L and G1 are the same as defined in claim 1 above.

    PNG
    media_image9.png
    182
    160
    media_image9.png
    Greyscale

With respect to claim 15, Takiguchi in view of Nishizeki teach the compound of claim 1, and the compound has the formula (LA)mPt(LC)2-m wherein LC is a bidentate ligand (phenylpyridine) and m is 1, as discussed above.
With respect to claim 17, Takiguchi teaches an organic light emitting device (OLED) comprising, an anode, a cathode, and an organic layer, disposed between the anode and the cathode, comprising a compound comprising a compound of formula 1 (abstract), MLmL’n, where ligand Lm is a ligand of formula 2 (page 2) which is pictured below.

    PNG
    media_image1.png
    205
    626
    media_image1.png
    Greyscale

In this formula, m is 2, ring A is pyridine ring, ring B is naphthalene (paragraph 0025, see also formula L7 on page 5), M is iridium (paragraph 0024, line 1), and X is an alkylene group having 6 carbons (paragraph 0031, lines 1-2).
This forms the ligand below.

    PNG
    media_image2.png
    228
    213
    media_image2.png
    Greyscale

This reads on instant ligand LA when G1 is a 6-membered heterocyclic ring, G2 has two, fused 6-membered carbocyclic rings, and G1 and G2 are linked by a chemical group L having at least 3 backbone atoms.
Takiguchi also teaches ancillary ligand L’, which is represented by formula (4)(page 2) which is pictured below.

    PNG
    media_image3.png
    137
    403
    media_image3.png
    Greyscale

In this formula, n is 1, A” is a pyridine ring, and B” is a phenyl ring, and M is still Ir, so that the ligand formed is phenylpyridine (paragraph 0025, and the definitions given in formulae 0065, Pi: and Ph1).
Takiguchi includes each element claimed, with the only difference between the claimed invention and Takiguchi being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a metal coordination compound which is suitable luminescence material for an organic EL device because of high phosphorescence yield and short phosphorescence life (paragraph 0054, lines 7-11), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Takiguchi does not teach that L comprises at least one moiety selected from the group consisting of cycloalkyl, aryl, heteroaryl, silyl, amine, and partially or fully deuterated alkyl.
Nishizeki teaches an organic electroluminescent device which comprise iridium complexes having long linking groups that run between bidentate ligands (see general formula 1 on page 2 of the untranslated document)
Nishizeki gives several preferred embodiments of suitable linking groups from pages 13 to 28, which include alkyl (page 3, line 116), cycloalkyl (page 17), aryl (page 16), heteroaryl (page 19), and amine (page 15).

    PNG
    media_image4.png
    94
    385
    media_image4.png
    Greyscale
,
    PNG
    media_image5.png
    85
    386
    media_image5.png
    Greyscale
,
    PNG
    media_image6.png
    104
    342
    media_image6.png
    Greyscale
,
    PNG
    media_image7.png
    105
    432
    media_image7.png
    Greyscale

Nishizeki teaches that linking groups, such as an alkylene group, suppresses the rotational vibration in a dihedral angle between cyclic groups and decrease intermolecular energy deactivation, and increase luminance efficiency (paragraph 0055). Nishizeki and Takiguchi overlap in scope as they both teach alkyl linking groups suitable for use with iridium complexes in organic electroluminescent devices. However, Nishizeki expands on the work of Takiguchi by teaching additional linking groups which are suitable for use with iridium complexes in organic electroluminescent devices. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use any of the linking groups taught by Nishizeki as a linking group in the iridium complex of Takiguchi with a reasonable expectation of forming an iridium complex with suppressed rotation vibration in a dihedral angle between cyclic groups, and increased luminance efficiency, as taught by Takiguchi. See MPEP 2143 (D). 
When the linking group of Takiguchi is modified with the cycloalkyl linking group of Nishizeki pictured above, it forms the ligand below, which reads on instant character L.

    PNG
    media_image8.png
    268
    281
    media_image8.png
    Greyscale

With respect to claim 18, Takiguchi in view of Nishizeki teach the OLED of claim 17, and the organic layer is an emissive layer and the compound is an emissive dopant (paragraph 0094 and Table 2). It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of Takiguchi in view of Nishizeki in the organic layer as an emissive dopant as Takiguchi teaches this is a known application and location of metal complexes in organic electroluminescent devices.
With respect to claims 19-20, Takiguchi in view of Nishizeki teach the OLED of claim 17, and Nishizeki also teaches an organic host compound comprising a dibenzothiophene that may be used with the inventive organometallic complexes, OC-2, which is pictured below.

    PNG
    media_image10.png
    179
    323
    media_image10.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to use the host materials of Nishizeki in the device of 
With respect to claims 21 and 22, Takiguchi teaches a consumer device (display device, paragraph 0117) comprising an organic light emitting device (OLED) comprising, an anode, a cathode, and an organic layer, disposed between the anode and the cathode, comprising a compound comprising a compound of formula 1 (abstract), MLmL’n, where ligand Lm is a ligand of formula 2 (page 2) which is pictured below.

    PNG
    media_image1.png
    205
    626
    media_image1.png
    Greyscale

In this formula, m is 2, ring A is pyridine ring, ring B is naphthalene (paragraph 0025, see also formula L7 on page 5), M is iridium (paragraph 0024, line 1), and X is an alkylene group having 6 carbons (paragraph 0031, lines 1-2).
This forms the ligand below.

    PNG
    media_image2.png
    228
    213
    media_image2.png
    Greyscale

This reads on instant ligand LA when G1 is a 6-membered heterocyclic ring, G2 has two, fused 6-membered carbocyclic rings, and G1 and G2 are linked by a chemical group L having at 
Takiguchi also teaches ancillary ligand L’, which is represented by formula (4)(page 2) which is pictured below.

    PNG
    media_image3.png
    137
    403
    media_image3.png
    Greyscale

In this formula, n is 1, A” is a pyridine ring, and B” is a phenyl ring, and M is still Ir, so that the ligand formed is phenylpyridine (paragraph 0025, and the definitions given in formulae 0065, Pi: and Ph1).
Takiguchi includes each element claimed, with the only difference between the claimed invention and Takiguchi being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a metal coordination compound which is suitable luminescence material for an organic EL device because of high phosphorescence yield and short phosphorescence life (paragraph 0054, lines 7-11), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Takiguchi does not teach that L comprises at least one moiety selected from the group consisting of cycloalkyl, aryl, heteroaryl, silyl, amine, and partially or fully deuterated alkyl.
Nishizeki teaches an organic electroluminescent device which comprise iridium complexes having long linking groups that run between bidentate ligands (see general formula 1 on page 2 of the untranslated document)
Nishizeki gives several preferred embodiments of suitable linking groups from pages 13 to 28, which include alkyl (page 3, line 116), cycloalkyl (page 17), aryl (page 16), heteroaryl (page 19), and amine (page 15).

    PNG
    media_image4.png
    94
    385
    media_image4.png
    Greyscale
,
    PNG
    media_image5.png
    85
    386
    media_image5.png
    Greyscale
,
    PNG
    media_image6.png
    104
    342
    media_image6.png
    Greyscale
,
    PNG
    media_image7.png
    105
    432
    media_image7.png
    Greyscale

Nishizeki teaches that linking groups, such as an alkylene group, suppresses the rotational vibration in a dihedral angle between cyclic groups and decrease intermolecular energy deactivation, and increase luminance efficiency (paragraph 0055). Nishizeki and Takiguchi overlap in scope as they both teach alkyl linking groups suitable for use with iridium complexes in organic electroluminescent devices. However, Nishizeki expands on the work of Takiguchi by teaching additional linking groups which are suitable for use with iridium complexes in organic electroluminescent devices. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use any of the linking groups taught by Nishizeki as a linking group in the iridium complex of Takiguchi with a reasonable expectation of forming an iridium complex with suppressed rotation vibration in a dihedral angle between cyclic groups, and increased luminance efficiency, as taught by Takiguchi. See MPEP 2143 (D). 
When the linking group of Takiguchi is modified with the cycloalkyl linking group of Nishizeki pictured above, it forms the ligand below, which reads on instant character L.

    PNG
    media_image8.png
    268
    281
    media_image8.png
    Greyscale


Claims 7, 12-14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (US 2003/0235712 A1) in view of Nishizeki et al. (JP 2013/033915 A, using the attached EPO translation) as applied to claims 1-4, 6, 8-10, 15, and 17-22 above, and further in view of Xia et al. (US 2010/0244004 A1).
With respect to claim 7, Takiguchi in view of Nishizeki teach a compound of claim 1, as discussed above. However, this compound does not comprise three 5-membered or 6-membered carbocyclic or heterocyclic rings fused together.
Xia teaches heteroleptic iridium complexes for use in organic electroluminescent devices which have a dibenzo-substituted ligand (abstract).
Xia teaches iridium complexes with a dibenzo-substituted ligand have improved stability, efficiency, and narrow line width and provide improved organic light emitting devices (paragraph 0047, lines 17-25).
It would have been obvious to a person having ordinary skill in the art prior to the 
When the compound of Takiguchi in view of Nishizeki is modified by the dibenzofuran cyclic group of Xia, it forms the compound below, with 3 fused cyclic rings, which reads on the instant claim.

    PNG
    media_image11.png
    300
    275
    media_image11.png
    Greyscale

With respect to claim 23, Takiguchi and Nishizeki in view of Xia teach the compound of claim 1, pictured and discussed above, and this compound is an obvious variant of instant LA4. 
The office has held that a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities, such as when compounds are homologs (which differ only by the successive addition of the same chemical group, e.g., by –CH2- groups). See MPEP 2144.09 I and II.
With respect to claim 12, Takiguchi and Nishizeki in view of Xia teach the compound of A)nIr(LB)3-n and LB is a bidentate ligand, and n is 2, as discussed in claim 1 above.
With respect to claim 13, Takiguchi and Nishizeki in view of Xia teach the compound of claim 12, and LB is a phenylpyridine ligand (LB1), as discussed above.
With respect to claim 14, Takiguchi and Nishizeki in view of Xia teach the compound of claim 13, and the compound has the formula Ir(LA4)(LB1) (Compound 826) as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786